EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. David Josephs on 11/8/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 11, “and/or” was changed to --and--.
The above change was made in order to avoid any issues regarding 35 USC 112(b). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Closest prior art: Schmidt et al. (US 2016/0305271)
Schmidt discloses a blade for a gas turbine composed at least in part from ceramic matrix composite with a plurality of superimposed fabric layers, wherein at least one pair of superimposed fabric layers comprises a first fabric layer that has at least one first point of interruption between two mutually facing first edges of this fabric layer, and a second fabric layer that has at least one second point of interruption adjacent to the first point of interruption between two mutually facing second edges of the second fabric layer, this second point being displaced from the first point of interruption, wherein the first fabric layer comprises at least one first cut piece of fabric that has at least one of the two first edges, and the second fabric layer comprises at least one second cut piece of fabric that has at least one of the two second edges. 
2 and at most 1·104 mm2. Since the specific dimension serve to allow for the production of blades with smaller dimension and/or complex geometries in a structurally stable manner according to paragraph 0014 of the specification, it would not have been obvious to modify the prior art as a matter of design choice. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745